Title: To Thomas Jefferson from John F. Mercer, 30 November 1793
From: Mercer, John F.
To: Jefferson, Thomas



Dr Sir
West River near Annapolis Nov. 30th. 1793.

I have taken the liberty to request you to inform me the state of Philadelphia as to health at present and whether Congress are to set there. If I can attend with any tolerable safety I shall do it but, the probability of being exposed in Taverns or lodging Houses to infected furniture added to a number of melancholy domestic circumstances, urge me to decline a trust which some delicate circumstances coud otherwise induce me to discharge for a time. With every sentiment of respect & friendship I am Dr Sir Yr. O H Ser.

John F Mercer

